389 F.2d 1002
Dargan SUTHER, Appellant,v.CITY OF MIDFIELD, INC., et al., Appellees.
No. 24958.
United States Court of Appeals Fifth Circuit.
Feb. 26, 1968.

Dewey H. Jones, Birmingham, Ala., for appellant.
Norman K. Brown, Bessemer, Ala., for appellees.
Before BROWN, Chief Judge, GEWIN and WRIGHT,* Circuit Judges.
PER CURIAM:


1
This is the second appeal in this case.1  This Court, in affirming the dismissal of the complaint in the first appeal, held that Appellant had not adequately alleged a jurisdictional amount.  Assuming that the jurisdictional prerequisites have now been met, we find that Appellant's contentions are without merit and the granting of Appellee's motion for summary judgment was correct.


2
Affirmed.



*
 Of the District of Columbia Circuit, sitting by designation


1
 See Suther v. City of Midfield, 5 Cir., 1966, 358 F.2d 740